—Proceeding pursuant to Executive Law § 298 to review a determination of the Commissioner of the State Division of Human Rights, dated January 30, 1992, which, after a hearing, found that Pall Biomedical Products Corp. had not unlawfully discriminated against the petitioner on the basis of her pregnancy.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination by the Commissioner that the respondent Pall Biomedical Products Corp. had not unlawfully discriminated against the petitioner on the basis of her pregnancy is supported by substantial evidence (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). There is evidence in the record that the petitioner misrepresented her hours on a time card, that she refused to assist her co-workers in answering the telephones, and that she kept irregular work hours (see, Matter of Periana v New York State Div. of Human Rights, 174 AD2d 745). Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.